DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.
	Claim 16 is canceled.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 4, filed November 3, 2021.

Claim Rejections - 35 USC § 102
The rejection of claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Boehm (US 2008/0190854 A1) is withdrawn due to the cancellation of claim 16 in the amendment to the claims, filed November 3, 2021.
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
Applicants’ argument that Boehm requires the absorption and elution of L-cysteine is not persuasive.  It was recognized in the previous office action that Boehm purifies the amino acid L-cysteine using the conventional batch ion exchange chromatography.  Thus, Boehm was combined with Binder or Wu et al., which disclose the use of continuous chromatography, in particular simulated moving bed (SMB) chromatography, instead of the conventional batch ion exchange chromatography.  In the simulated moving bed (SMB) chromatography methods disclosed by Binder and Wu et al. there is no requirement for adsorption or elution.   Paragraph 0045 of Binder is an example of conventional column chromatography, it is not an example simulated moving bed (SMB) chromatography.  The Example of simulated moving bed (SMB) chromatography is Example 3, paragraphs 0047-0048.  In example 3 there is no disclosure of adsorption or elution.  There is also no disclosure of adsorption or elution on page 4029, left column of Wu.
The reason or rationale to modify Boehm to utilize the simulated moving bed (SMB) chromatography, as disclosed by Binder and Wu et al. is that Binder discloses that simulated moving bed chromatography is an alternative to batch chromatography (see paragraph 0008) and Wu et al. disclose that conventionally amino acids are separated by means of batch ion exchange chromatography, which is less efficient than simulated moving bed (SMB) chromatography for industrial-scale production (see lines 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a continuous chromatography apparatus, in particular a simulated moving bed chromatography (SMB) apparatus, in the purification process of Boehm, since Binder discloses that simulated moving bed chromatography is an alternative to batch chromatography.   
The claimed method does not result in an unexpectedly superior productivity, since Wu et al. disclose that for industrial scale production batch ion exchange chromatography is less efficient than simulated moving bed (SMB) chromatography and SMB chromatography can achieve a higher yield and lower desorbent consumption than conventional batch chromatography.  
For the above reasons, claims 1-15 remain unpatentable under 35 U.S.C. 103 over Boehm (US 2008/0190854 A1) in view of Binder (EP 1 106 602 A1) or Wu et al. (“Design of Simulated Moving Bed Chromatography for Amino Acid Separations”, Ind. Eng. Chem. Res., 1998, Vol 37, pp. 4023-4035) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 2008/0190854 A1) alone or in view of Binder (EP 1 106 602 A1) or Wu et al. (“Design of Simulated Moving Bed Chromatography for Amino Acid Separations”, Ind. Eng. Chem. Res., 1998, Vol 37, pp. 4023-4035).
As disclosed in claim 1, Boehm discloses a method for preparing L-cysteine hydrochloride hydrate crystals, comprising: (a) obtaining a separated liquid after introducing a fermentation broth in a pH range of 5.0 to 9.0 containing L-cysteine into a chromatography apparatus having a strongly acidic cation-exchange resin as a stationary phase (see paragraphs 0020-0023, and 0025 and claims 1, 4 and 5);  (b)   adding hydrochloric acid to the separated liquid such that the equivalence ratio ([HCI]/[L-cysteine]) of hydrochloric acid to L-cysteine is from 0.1-12N, which encompasses the claimed 0.9 to 3.0 (see paragraphs 0027 and 0029 and claims 6 and 7);  (c)    concentrating the separated liquid to which hydrochloric acid is added (see paragraphs 0031, 0035, and 0036 and claim 8); and (d)  recovering L-cysteine hydrochloride hydrate crystals from the concentrate (see paragraph 0036 and claim 8).
Boehm discloses the method as described above, but differs from the instant claim 1 in that step (a) is not required to be carried out using a continuous chromatography apparatus, wherein the continuous chromatography excludes adsorption or elution of L-cysteine, in particular wherein the continuous chromatography apparatus in step (a) is a simulated moving bed (SMB) chromatography apparatus as required by claim 6.
Binder discloses a method for separating amino acids using simulated moving bed chromatography with a strong cation exchange material (see paragraphs 0001, 
Wu et al. disclose that amino acids are important biochemical for protein synthesis and metabolic regulations (see lines 1 and 2 of the Introduction on page 4023).  Wu et al. disclose that conventionally amino acids are separated by means of batch ion exchange chromatography, which is less efficient than simulated moving bed (SMB) chromatography for industrial-scale production (see lines 2-6 of the Introduction on page 4023).  Wu et al. disclose that SMB chromatography can achieve higher yield and lower desorbent consumption than conventional batch chromatography (see lines 15-17 of the Introduction on page 4023).  There is no disclosure of adsorption or elution of the amino acids in the SMB chromatography (see entire disclosure).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a continuous chromatography apparatus, in particular a simulated moving bed chromatography (SMB) apparatus, in the purification process of Boehm, since Binder discloses that simulated moving bed chromatography is an alternative to batch chromatography.   There would have been a reasonable expectation of success, since Binder have already shown that a SMB 
Boehm discloses the method as described above for claim 1, but differs from Claim 2 in that it is not required to adjust the fermentation broth containing L-cysteine to a pH of 3.5 to 7.5 prior to step (a).  
However, Boehm discloses that fermenter broths usually have a pH of 7 (see paragraph 0011).  Boehm further discloses that the applied fermenter broth should have a pH of 5-9 and preferably a pH of 5-7, depending on the amount of oxidizing agent, since the yield may be markedly reduced due to oxidation of L-cysteine to L-cystine (see paragraph 0023).  Boehm also disclose that if the fermenter broth has little or no oxidizing agent then it can be treated at a pH of 1-5 (see paragraph 0024).  

As disclosed in claim 3, Boehm discloses the method as described above for claim 1, further comprising concentrating the fermentation broth in a pH range of 3.0 to 9.0 containing L-cysteine prior to step (a) (see paragraphs 0021, 0039 and 0047).
As disclosed in claim 4, Boehm discloses the method as described above for claim 1, wherein the strongly acidic cation-exchange resin in step (a) has a sulfonic acid functional group (see paragraphs 0021, 0022, and 0047).
As disclosed in claim 5,  Boehm discloses the method as described above for claim 1, wherein the strongly acidic cation-exchange resin in step (a) is a styrene-divinylbenzene copolymer (see paragraphs 0021, 0022, and 0047).
As disclosed in claim 7, Boehm discloses the method as described above for claim 1, wherein the separated liquid in step (a) has a solid content of L-cysteine excluding moisture of 85% (w/w) or more (see paragraph 0048).
Boehm discloses the method as described above for claim 1, but differs from claim 8 in that Boehm does not disclose wherein the recovery rate of the continuous chromatography process in step (a), as a ratio of L-cysteine in the separated liquid obtained relative to the fermentation broth introduced, is 50% (w/w).
However, the skilled artisan would have a reasonable expectation of achieving the claimed recovery rate when using SMB chromatography in place of the batch 
As disclosed in claim 9, Boehm discloses the method as described above for claim 1, wherein the equivalence ratio ([HCI]/[L-cysteine]) of hydrochloric acid to L-cysteine in step (b) is from 0.1-12N, which encompasses the claimed ratio of from 1.5 to 2.5. (see paragraph 0029 and claim 7).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.  See MPEP 2144.05.
Boehm discloses the method as described above for claim 1, but differs from claims 10 and 11 in that Boehm does not require wherein step (c) is carried out such that the concentration of L-cysteine in the separated liquid, to which hydrochloric acid is added, is from 200 g/L to less than 900 g/L (claim 10) or from 500 g/L to less than 900 g/L (claim 11).
However, for purification of amino acids which are to be commercialized finally as a solid, it is necessary to subject to the exchange treatment a solution of raw material at a concentration as high as possible.  
One having ordinary skill in the art before the effective filing date would have been motivated to obtain a separated liquid having as high a concentration as possible, including concentrations within the claimed ranges, absent a showing of unexpected 
As disclosed in claim 12, Boehm discloses the method as described above for claim 1, further comprising cooling the concentrate prior to step (d) (see paragraph 0053).
As disclosed in claim 13, Boehm discloses the method as described above for claim 1, wherein the concentrate is cooled to a temperature that encompasses the claimed range of 0°C to 30°C (see paragraph 0053). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.  See MPEP 2144.05.  The ordinary skilled would have been further motivated to select a temperature within the claimed range as this temperature allows for the removal of impurities and allowing for obtainment of the L-cysteine hydrochloride monohydrate crystals in high purity (see paragraphs 0006, 0036 and 0053).  
Boehm discloses the method as described above for claim 1, but differs from claim 14 in that Boehm does not disclose adding a filtrate obtained by recovering the crystals in step (d) to the fermentation broth of step (a), the separated liquid of step (b), or the separated liquid to which hydrochloric acid is added.
However, one having ordinary skill in the art would have been motivated to add a filtrate obtained by recovering the crystals in step (d) to the fermentation broth of step (a), the separated liquid of step (b), or the separated liquid to which hydrochloric acid is added in order to obtain crystals having an increased growth rate and purity.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699